


Exhibit 10.2

 
   
GRAPHIC [g683911.jpg]   Magna Entertainment Corp.
337 Magna Drive
Aurora, Ontario,
Canada L4G 7K1     Main Tel (905) 726-2462
Direct Tel (905) 726-7196
Direct Fax (905) 726-7167 February 3, 2005   PRIVATE & CONFIDENTIAL

Mr. Paul Cellucci
[ADDRESS]

Dear Paul:

Re: Employment with Magna Entertainment Corp.

In accordance with our recent discussions, this letter will confirm the terms
and conditions of your employment with Magna Entertainment Corp.
(the "Corporation"), as follows:

1.Position:    You are appointed as Executive Vice President, Corporate
Development, reporting to the Chairman of the Corporation or his designee(s).

2.Remuneration:    You shall receive a Base Salary of US$515,000 per annum (less
statutorily required deductions), payable in arrears in equal instalments in
accordance with the Corporation's standard payroll practices.

3.Guaranteed Bonus:    In addition to your Base Salary, you shall receive a
Guaranteed Bonus (inclusive of all entitlement to vacation pay, whether vacation
is taken or not in any period and less the required withholding taxes and other
statutory deductions) in the amount of US$250,000 for each full fiscal year
completed during your employment with the Corporation to be paid in accordance
with the Corporation's policies. This bonus shall be prorated for the period
commencing with your Start Date and ending December 31, 2005.

You and the Corporation will attempt to settle upon a mutually agreeable profit
sharing arrangement, whereby you will receive a percentage of the net profits of
MEC based on your success in implementing free enterprise principles and
improving the regulatory frameworks for horse racing and gaming, in the
jurisdictions in which the Corporation operates (the "Profit Sharing Bonus"). In
the event the Profit Sharing Bonus is so determined and agreed upon, you shall
receive the greater of the Guaranteed Bonus and the Profit Sharing Bonus for
each full fiscal year completed during your employment with the Corporation to
be paid in accordance with the Corporation's policies. For the 2005 fiscal year,
the Profit Sharing Bonus would be prorated. In the absence of an agreement
regarding the Profit Sharing Bonus, the Guaranteed Bonus shall continue until
such time as the Profit Sharing Bonus is determined and agreed upon.

--------------------------------------------------------------------------------



4.Benefits:    During your employment by the Corporation, you will be entitled
to:

(a)participate in all group benefit programs generally applicable to salaried
employees of the Corporation from time to time;

(b)four (4) weeks vacation in respect of each completed twelve (12) month period
in accordance with the Corporation's policy, to be taken at such time or times
as are mutually convenient to you and the Corporation, but not payment in lieu
thereof; and

(c)reimbursement for all reasonable and documented business expenses incurred on
behalf of the Corporation in carrying out your duties, in accordance with the
Corporation's policies from time to time.

5.Other:    Subject to the express approval of the Compensation Committee of the
Board of Directors of MEC and compliance with all applicable laws, MEC shall
grant you options to purchase 75,000 shares of Class A Subordinate Voting Stock
of MEC at an exercise price per share which is equal to the greater of: (i) the
closing trading price of the shares on the trading day immediately preceding the
date that the options are granted, and (ii) 110% of the net book value per share
of MEC as of the end of the most recently completed quarterly reporting period
for which MEC has publicly announced its results. Subject to the approval of the
Compensation Committee, the options will have a term of ten (10) years from date
of grant and will vest one-fifth on the date of grant and an additional
one-fifth on each of the first four (4) anniversaries of the date of grant. The
grant of options will be subject to you entering into a Stock Option Agreement
with MEC in the standard form used by MEC from time to time for employee stock
option grants under MEC's Long-Term Incentive Plan. Should your employment with
the Corporation terminate, the term of your options shall be reduced as provided
in the Stock Option Agreement referred to above. Such options shall be subject
to all other terms and conditions set forth in the Stock Option Agreement
referred to above and/or in MEC's Long-Term Incentive Plan. Upon receipt of an
executed copy of this Agreement, we will place this matter before the
Compensation Committee of the Board of Directors of MEC at the earliest
reasonable opportunity.

6.Termination:    This agreement and your employment, including all benefits
provided for under this agreement, will immediately terminate (a) upon
acceptance by the Corporation of your voluntary resignation, (b) upon your
death, (c) at the Corporation's option upon your disability for an aggregate of
six (6) months or more in any twenty-four (24) month period, subject to any
statutory requirement to accommodate such disability, or (d) if you are
dismissed by the Corporation for cause under common or statute law or for breach
of the terms of this agreement.

Otherwise, you may, at any time for any reason, terminate your employment and
this agreement by providing the Corporation with six (6) months' prior written
notice of intention to terminate. The Corporation may, at any time and for any
reason, terminate your employment and this agreement immediately, without cause,
by providing you with twelve (12) months' prior written notice of intention to
terminate. Alternatively, at any time and for any reason, the Corporation may
elect to terminate your employment and this agreement immediately, without
cause, by paying you a retiring allowance equal to twelve (12) months' Base
Salary and Guaranteed Bonus (calculated based on your Base Salary and Annual
Bonus in the full fiscal year ending immediately prior to the date of
termination), and less statutorily required deductions.

In the event that you breach the provisions of paragraph 7, the payment of any
further amounts under this agreement will immediately cease. Further, the amount
paid in each instalment will be offset by any income earned by you, during the
period you are entitled to receive instalments, regardless of whether such
income is earned from alternate or self-employment.

2

--------------------------------------------------------------------------------



The termination provisions set forth above represent all severance pay
entitlement, notice of termination or termination pay in lieu thereof, salary,
bonuses, automobile allowances, vacation and/or vacation pay and other
remuneration and benefits payable or otherwise provided to you in relation to
your employment by the Corporation (including, specifically, any preceding
employment by the Corporation, its respective affiliated or associated companies
as the case may be, all of the foregoing are hereinafter collectively referred
to as the ("MEC Group")), and the termination of your employment and this
agreement.

7.You hereby acknowledge as reasonable and agree that you shall abide by the
following terms and conditions:

i)Technology, Know-How, Inventions, Patents:    That all designs, devices,
improvements, inventions and ideas made or conceived by you resulting from your
access to the business of the MEC Group shall be the exclusive property of the
MEC Group and you and your estate agree to take all necessary steps to ensure
that such property rights are protected.

ii)Confidentiality:    You shall keep confidential at any time during or after
your employment, any information (including proprietary or confidential
information) about the business and affairs of, or belonging to, the Corporation
or any member of the MEC Group or their respective customers or suppliers,
including information which, though technically not trade secrets, the
dissemination or knowledge whereof might prove prejudicial to any of them. In
addition, if requested at any time, you shall execute a separate form of
Employee Confidentiality Agreement as a condition of your continued employment.

iii)Non-Competition:    You shall not during the term of your employment with
the Corporation and for a period of twelve (12) months after the termination of
your employment, directly or indirectly, in any capacity compete with the
business of the Corporation or of any member of the MEC Group in respect of
which you have had access to proprietary or confidential information or solicit
the employees thereof.

8.Other Conditions:    You shall carry out your day-to-day duties from
Massachusetts; however, you acknowledge that you will be expected to engage in
extensive business travel based on the nature of your position and job
responsibilities and the location of MEC's properties and operations.

9.Start Date:    Your employment with the Corporation shall commence on May 1,
2005.

10.Governing Law:    This Agreement and the legal relations hereby created
between you and the Corporation shall be governed by and construed under the and
in accordance with the internal laws of the State of Delaware, without regard to
conflicts of law principles.

11.Assignability:    This Agreement may be assigned by the Corporation in its
sole discretion to any other member of the MEC Group without your prior consent.
Upon completion of such assignment, the Corporation shall be automatically
released from any obligation, liability or responsibility under this agreement.

3

--------------------------------------------------------------------------------



If the terms of employment as set out in this agreement are acceptable to you,
please sign and date three copies of this agreement in the places indicated and
return two fully signed copies to the attention of Keith Stein by February 21,
2005, after which time, if not so signed and returned, this agreement shall
become null and void and of no effect. Upon execution by you, this agreement
i) will continue to apply to your employment in a similar or other capacity with
the Corporation or any member of the MEC Group and ii) replaces any prior
written or oral employment contract or other agreement concerning remuneration
between you and the Corporation, or any member of the MEC Group.

Yours very truly,

Frank Stronach
Chairman

/elw

I hereby accept the terms and conditions set out above and acknowledge that this
agreement contains all of the terms and conditions of my employment with Magna
Entertainment Corp. and that no other terms, conditions or representations other
than those within this letter form part of this agreement and confirm that I am
not subject to any restrictions (contractual or otherwise) arising from my
former employment which would prevent or impair me in carrying out my duties and
functions with the Corporation. Furthermore, I confirm that during the term of
my employment I will not offer to the Corporation any confidential or
proprietary information that I have knowledge of with respect to my former
employers, nor will I provide such information to the Corporation should I be
requested to do so, until such time as such information is no longer
confidential or proprietary, or comes into the public domain.

 
   
                                                                           
                                                                          Date  
Paul Cellucci

4

--------------------------------------------------------------------------------


